DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  The examiner suggests deleting the comma at the end of the claim and replacing the comma with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
s 2 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art references are Kusuda et al. (US 2014/0234936 Al) and Gupta et al. (US 8,637,718 B2).
Regarding claim 2, Kusuda et al. discloses a method comprising: processing a feedstock into a processing size; wherein the feedstock comprises one or more of seeds and agricultural crop wastes and residues (see paragraphs 0049-0050).
Gupta et al. discloses a method comprising: using a subcritical water treatment process, treating the feedstock with a catalyst in a reactor assembly (see figures 2 and 3 and column 4, line 4 through column 5, line 59).
The prior art references fail to disclose or suggest a method of producing pulp comprising: processing a feedstock into a processing size; and using a subcritical water treatment process, treating the feedstock with a catalyst that comprises an alkaline catalyst at a concentration of about 1.5 to 10 weight percent or less in a reactor assembly having: an operating condition at a pressure and a temperature at a constant level that is held for a defined period of time to break down carbohydrates of a first chain strength to produce a pulp product, wherein the feedstock comprises one or more of seeds and agricultural crop wastes and residues such as corn stover, wheat straw, rice straw, sugar cane bagasse, and hemp.
Claims 5 and 6 depend on claim 2.
Claim 7 is drawn to a fiberized biomass, pulp, powdered cellulose, nano-cellulose, and dissolving cellulose produced from the method of claim 2.
Claims 8-21 are allowed.
The closest prior art references are Kusuda et al. (US 2014/0234936 Al) and Gupta et al. (US 8,637,718 B2).

Gupta et al. discloses a method comprising: using a subcritical water treatment process, treating the feedstock with a catalyst in a reactor assembly (see figures 2 and 3 and column 4, line 4 through column 5, line 59).
The prior art references fail to disclose or suggest a method of producing a hemp bio-derivative comprising: processing a plant-related industrial waste comprising hemp into a processing size; and using a subcritical water treatment process, treating the plant-related industrial waste with an alkaline catalyst at a concentration of about 2.5 to 3 weight percent in a reactor assembly having: an operating condition at a pressure and a temperature at a constant level that is held for a defined period of time to break down carbohydrates of a first chain strength to produce a pulp product.
Claims 9-12 depend on claim 8.
Regarding claim 13, Gupta et al. discloses a system comprising; an extractor portion comprising a reactor or a reactor assembly (130) to which the feedstock material (120) and subcritical water is supplied, the reactor or reactor assembly (130) having: an operating condition at a pressure and a temperature at a constant level that is held for a defined period of time to break down carbohydrates of a first chain strength (see figures 2 and 3 and column 4, line 4 through column 5, line 59).
Gupta et al. fails to disclose or suggest system comprising: a pre-processing portion having a mechanical processor/material handler for a preparation of feedstock material comprising hemp.
Claims 14-20 depend on claim 13.
Regarding claim 21, Kusuda et al. discloses a method comprising: processing a feedstock into a processing size; wherein the feedstock comprises one or more of seeds and agricultural crop wastes and residues (see paragraphs 0049-0050).

The prior art references fail to disclose or suggest a method of producing pulp comprising: processing a feedstock into a processing size; and using a subcritical water treatment process, treating the feedstock with a catalyst that comprises an alkaline catalyst at a concentration of about 1.5 to 10 weight percent or less in a reactor assembly having: an operating condition at a pressure and a temperature at a constant level that is held for a defined period of time to break down carbohydrates of a first chain strength to produce a pulp product, wherein the feedstock comprises hemp.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 26, 2021, with respect to the double patenting rejection of claims 2, 5, 6, 13-20 have been fully considered and are persuasive.  The double patenting rejection of claims 2, 5, 6, 13-20 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774